OPINION — AG — ** OFFICERS ** THE DETERMINATION OF WHO IS, OR WHO IS NOT AN ' OFFICER ' WITHIN THE MEANING OF ARTICLE V, SECTION 47, IS A QUESTION OF FACT TO BE DECIDED ON AN INDIVIDUAL BASIS ACCORDING TO THE GUIDELINES ESTABLISHED BY THE OKLAHOMA SUPREME COURT IN ' GUTHRIE DAILY LEADER V. CAMERON ' (41 P. 635 (1895)) AND OTHER CASES AS PREVIOUSLY CITED IN THIS OPINION. (CONSTITUTION OF OKLAHOMA, LEGISLATURE, LIMITATIONS, PUBLIC OFFICERS, CERTIFICATE OF APPOINTMENT, SOVEREIGN FUNCTION, DELEGATED, OATH OR BOND REQUIRED) (MICHAEL C. CONAWAY)